Exhibit 10.26

 

Director Compensation

 

The Company’s senior management assists the Compensation Committee on a biennial
basis in assessing the compensation of the Company’s directors measured against
comparable companies.

 

Director Compensation

 

Employee directors, including the President and Chief Executive Officer, receive
no compensation for their service as Board members.  Compensation for
independent directors is a mix of cash and equity-based compensation.
Independent directors do not receive consulting, advisory or other compensatory
fees from the Company.

 

Our Chairman of the Board receives no compensation, cash or stock, for his
service as a Board member, committee chairman, or for his service as Chairman of
the Board.  Each Vice Co-Chairman of the Board receives $200,000 annually for
their services as Co-Vice Chairmen of the Board, plus reimbursement for travel
and incidental expenses.  The Co-Vice Chairmen of the Board do not receive any
stock-based compensation.

 

Each of the other independent directors is paid an annual retainer fee of
$60,000. The chairman of the Audit Committee receives an additional $20,000 per
year, and other committee chairs each receive an additional $15,000 per year.
 They are also entitled to receive $60,000 of stock-based units. The number of
stock-based units is calculated quarterly by dividing $15,000 by the trailing
five-day average of the high and low price of the Class A Common Stock at the
end of each fiscal quarter. Dividend equivalents in the form of additional units
representing Class A Common Stock are credited to each independent directors’
account on each dividend payment date equal to (i) the per-share cash dividend
divided by the average of the high and low price of the Company’s Class A Common
Stock on the dividend payment date, multiplied by (ii) the number of units
reflected in the independent director’s account on the day before the dividend
payment date. The value of each of the independent director’s stock-based units
will be payable only in cash when the independent director ceases to serve as a
member of the Board of Directors of the Company. The stock-based units will be
valued for payment by multiplying the applicable number of units by the average
of the high and low price of the Company’s Class A Common Stock during the last
ten trading days before the date on which the value of the units is to be paid.
These stock-based units do not carry voting or dispositive rights.

 

Independent directors are offered the right to elect to receive all or a part of
the cash portion of their fees on a deferred basis. If the deferred basis is
elected, it may be in the form of cash with interest calculated at a rate equal
to the average of the top rates paid by major New York banks on three-month
negotiable certificates of deposit as quoted in the Wall Street Journal on the
last business day of the fiscal quarter, or in the form of stock-based units,
calculated on the basis of the trailing five-day average of the average of the
high and low price of the Class A Common stock at the end of each fiscal
quarter. Plan participants must irrevocably elect to receive the deferred funds
either in a lump sum or in equal installments (not to exceed 10). Each cash
installment (other than the first) shall accrue interest from the date of the
first installment to the date on which such installment is paid, compounded
quarterly.

 

--------------------------------------------------------------------------------